 

Exhibit 10.28

BENEFITFOCUS, INC.

AMENDED AND RESTATED 2012 STOCK PLAN

Approved by the Board: March 23, 2017

Approved by the Stockholders: June 2, 2017

1. Purpose. This Amended and Restated 2012 Stock Plan (the “Plan”) is intended
to provide incentives:

(a) to employees of Benefitfocus, Inc., a Delaware corporation (the “Company”),
or its parent (if any) or any of its present or future subsidiaries
(collectively, “Related Corporations”), by providing them with opportunities to
purchase Common Stock (as defined below) of the Company pursuant to options
granted hereunder that qualify as “incentive stock options” (“ISOs”) under
Section 422 of the Internal Revenue Code of 1986, as amended, or any successor
statute (the “Code”);

(b) to directors, employees and consultants of the Company and Related
Corporations by providing them with opportunities to purchase Common Stock of
the Company pursuant to options granted hereunder that do not qualify as ISOs
(Nonstatutory Stock Options, or “NSOs”);

(c) to employees and consultants of the Company and Related Corporations by
providing them with bonus awards of Common Stock of the Company (“Stock
Bonuses”); and

(d) to employees and consultants of the Company and Related Corporations by
providing them with opportunities to make direct purchases of Common Stock of
the Company (“Purchase Rights”); and

(e) to employees and consultants of the Company and Related Corporations by
providing them with the right to receive, without payment to the Company, a
number of shares of Common Stock, cash, or any combination thereof determined
pursuant to a formula specified herein (“SARs”).

Both ISOs and NSOs are referred to hereafter individually as “Options,” and
Options, Stock Bonuses, Purchase Rights and SARs are referred to hereafter
collectively as “Stock Rights.” As used herein, the terms “parent” and
“subsidiary” mean “parent corporation” and “subsidiary corporation,”
respectively, as those terms are defined in Section 424 of the Code.

2. Administration of the Plan.

(a) The Plan shall be administered by (i) the Board of Directors of the Company
(the “Board”) or (ii) a committee consisting of directors or other persons
appointed by the Board (the “Committee”). The appointment of the members of, and
the delegation of powers to, the Committee by the Board shall be consistent with
applicable laws and regulations (including, without limitation, the Code, Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor rule thereto (“Rule 16b-3”), and any
applicable state law (collectively, the “Applicable Laws”). Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by the Applicable Laws.

(b) Subject to ratification of the grant or authorization of each Stock Right by
the Board (if so required by an Applicable Law), and subject to the terms of the
Plan, the Committee, if so appointed, shall have the authority, in its
discretion, to:

(i) determine the employees of the Company and Related Corporations (from among
the class of employees eligible under Section 3 to receive ISOs) to whom ISOs
may be granted, and to determine (from among the classes of individuals and
entities eligible under Section 3 to receive NSOs, Stock Bonuses, Purchase
Rights and SARs) to whom NSOs, Stock Bonuses, Purchase Rights and SARs may be
granted;

 

(ii) determine the time or times at which Options, Stock Bonuses, Purchase
Rights or SARs may be granted (which may be based on performance criteria);

(iii) determine the number of shares of Common Stock subject to any Stock Right
granted by the Committee;

 

 

--------------------------------------------------------------------------------

 

(iv) determine the option price of shares subject to each Option, which price
shall not be less than the minimum price specified in Section 6 hereof, as
appropriate, the purchase price of shares subject to each Purchase Right and the
exercise price of each SAR, and to determine the form of consideration to be
paid to the Company for exercise of such Option or purchase of shares with
respect to a Purchase Right;

(v) determine whether each Option granted shall be an ISO or NSO;

(vi) determine (subject to Section 7) the time or times when each Option shall
become exercisable and the duration of the exercise period;

(vii) determine whether restrictions such as repurchase options are to be
imposed on shares subject to Options, Stock Bonuses and Purchase Rights and the
nature of such restrictions, if any;

(viii) approve forms of agreement for use under the Plan;

(ix) determine the Fair Market Value (as defined in Section 6(d) below) of a
Stock Right or the Common Stock underlying a Stock Right;

(x) accelerate vesting on any Stock Right or to waive any forfeiture
restrictions, or to waive any other limitation or restriction with respect to a
Stock Right;

(xi) modify or amend each Stock Right (subject to Section 8(d) of the Plan)
including the discretionary authority to extend the post-termination
exercisability period of Stock Rights longer than is otherwise provided for by
terms of the Plan or the Stock Right;

(xii) construe and interpret the Plan and Stock Rights granted hereunder and
prescribe and rescind rules and regulations relating to the Plan; and

(xiii) make all other determinations necessary or advisable for the
administration of the Plan.

If the Committee determines to issue a NSO, it shall take whatever actions it
deems necessary, under Section 422 of the Code and the regulations promulgated
thereunder, to ensure that such Option is not treated as an ISO. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Stock Right granted under it shall be final unless otherwise
determined by the Board. The Committee may from time to time adopt such rules
and regulations for carrying out the Plan as it may deem best. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Stock Right granted under it.

(c) The Committee may select one of its members as its chairman, and shall hold
meetings at such times and places as it may determine. The Committee shall keep
minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it may deem necessary. The Committee shall have the
power to act by written consent in lieu of a meeting and to meet telephonically.
Acts by a majority of the Committee, approved in person at a meeting or in
writing, shall be the valid acts of the Committee. All references in this Plan
to the Committee shall mean the Board if no Committee has been appointed.

(d) Those provisions of the Plan that make express reference to Rule 16b-3 shall
apply to the Company only at such time as the Company’s Common Stock is
registered under the Exchange Act, and then only to such persons as are required
to file reports under Section 16(a) of the Exchange Act (a “Reporting Person”).

 

(e) To the extent that Stock Rights are to be qualified as “performance-based”
compensation within the meaning of Section 162(m) of the Code, the Plan shall be
administered by a committee consisting of two or more “outside directors” as
determined under Section 162(m) of the Code.

3. Eligible Employees and Others.

(a) Eligibility. ISOs may be granted to any employee of the Company or any
Related Corporation. Those officers of the Company who are not employees may not
be granted ISOs under the Plan. NSOs, Stock Bonuses, Purchase Rights and SARs
may be granted to any director, employee or consultant of the Company or any
Related Corporation. Granting of any Stock Right to any individual or entity
shall neither entitle that individual or entity to, nor disqualify him or her
from, participation in any other grant of Stock Rights.

2

--------------------------------------------------------------------------------

 

(b) Special Rule for Grant of Stock Rights to Reporting Persons. The selection
of a director or an officer who is a Reporting Person (as the terms “director”
and “officer” are defined for purposes of Rule 16b-3) as a recipient of a Stock
Right, the timing of the Stock Right grant, the exercise price, if any, of the
Stock Right and the number of shares subject to the Stock Right shall be
determined either (i) by the Board or (ii) by a committee of the Board that is
composed solely of two or more Non-Employee Directors having full authority to
act in the matter. For the purposes of the Plan, a director shall be deemed to
be a “Non-Employee Director” only if such person is defined as such under Rule
16b-3(b)(3), as interpreted from time to time.

(c) Annual Limitation for Employees. To the extent the Company is subject to
Section 162(m) of the Code, no employee shall be eligible to be granted Stock
Rights covering more than 1,000,000 shares of Common Stock during any calendar
year. The foregoing limitation shall be adjusted proportionately in connection
with any change in the Company’s capitalization pursuant to Section 13 below.

4. Stock. The stock subject to Stock Rights shall be authorized but unissued
shares of Common Stock of the Company, no par value per share, or such shares of
the Company’s capital stock into which such class of shares may be converted
pursuant to any reorganization, recapitalization, merger, consolidation or the
like (the “Common Stock”), or shares of Common Stock reacquired by the Company
in any manner. The aggregate number of shares that may be issued pursuant to the
Plan is 9,244,525 shares of Common Stock, less any shares issued or subject to
outstanding Options under the Company’s Amended and Restated 2000 Stock Option
Plan (the “2000 Plan”), subject to adjustment as provided herein. Any such
shares may be issued as ISOs, NSOs or Stock Bonuses, or to persons or entities
making purchases pursuant to Purchase Rights or exercises pursuant to SARs, so
long as the number of shares so issued does not exceed such aggregate number, as
adjusted. For avoidance of doubt, the maximum aggregate number of shares that
may be issued pursuant to ISOs under the Plan is 9,244,525 shares of Common
Stock, less any shares issued or subject to outstanding Options under the 2000
Plan, subject to adjustment as provided herein. To the extent that cash in lieu
of shares of Common Stock is delivered upon the exercise of an SAR pursuant to
Section 15, the Company shall be deemed, for purposes of applying the limitation
on the number of shares, to have issued the greater of the number of shares of
Common Stock which it was entitled to issue upon such exercise or on the
exercise of any related Option. If any Option or SAR granted under the Plan or
under the 2000 Plan shall expire or terminate for any reason without having been
exercised in full or shall cease for any reason to be exercisable in whole or in
part, or if the Company shall reacquire any shares issued pursuant to Stock
Rights, the unpurchased shares subject to such Options and SARs and any shares
so reacquired by the Company shall again be available for grants of Stock Rights
under the Plan. Shares of Common Stock which are withheld to pay the exercise
price of an Option and/or any related withholding obligations shall not be
available for issuance under the Plan.

5. Granting of Stock Rights. Stock Rights may be granted under the Plan at any
time after the Effective Date, as set forth in Section 16, and prior to 10 years
thereafter. The date of grant of a Stock Right under the Plan will be the date
specified by the Board or Committee at the time it grants the Stock Right;
provided, however, that such date shall not be prior to the date on which the
Board or Committee acts. The Board or Committee shall have the right, with the
consent of the optionee, to convert an ISO granted under the Plan to an NSO
pursuant to Section 17.

 

6. Minimum Price; ISO Limitations.

(a) The price per share specified in the agreement relating to each NSO, Stock
Bonus, Purchase Right or SAR granted under the Plan shall be established by the
Board or Committee, taking into account any noncash consideration to be received
by the Company from the recipient of Stock Rights, provided, however, that with
respect to NSOs and SARs, the exercise price per share specified in the
agreement relating to each NSO and SAR granted under the Plan shall not be less
than the Fair Market Value per share of the Common Stock on the date of such
grant.

(b) The price per share specified in the agreement relating to each ISO granted
under the Plan shall not be less than the Fair Market Value per share of the
Common Stock on the date of such grant. In the case of an ISO to be granted to
an employee owning stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Related Corporation, the
price per share specified in the agreement relating to such ISO shall not be
less than 110% of the Fair Market Value per share of such Common Stock on the
date of the grant.

(c) To the extent that the aggregate Fair Market Value (determined at the time
an ISO is granted) of Common Stock for which ISOs granted to any employee are
exercisable for the first time by such employee during any calendar year (under
all stock option plans of the Company and any Related Corporation) exceeds
$100,000; or such higher value as permitted under Code Section 422 at the time
of determination, such Options will be treated as NSOs, provided that this
Section shall have no force or effect to the extent that its inclusion in the
Plan is not necessary for Options issued as ISOs to qualify as ISOs pursuant to
Section 422 of the Code. The rule of this Section 6(c) shall be applied by
taking Options in the order in which they were granted.

3

--------------------------------------------------------------------------------

 

(d) “Fair Market Value” on any date means (i) if the Common Stock is readily
tradable on an established securities market (as defined in Section 1.897-1(m)
of the final regulations issued by the United States Treasury pursuant to the
Code (the “Treasury Regulations”), the closing sales price of the Common Stock
on the trading day immediately preceding such date on the securities exchange
having the greatest volume of trading in the Common Stock during the thirty-day
period preceding the day the value is to be determined or, if such exchange was
not open for trading on such date, the next preceding date on which it was open;
(ii) if the Common Stock is not traded on an established securities market (as
defined in Section 1.897-1(m) of the Treasury Regulations), the fair market
value as determined in good faith by the Board of the Committee by application
of a reasonable valuation method consistently applied and taking into
consideration all available information material to the value of the company;
factors to be considered may include, as applicable, the value of tangible and
intangible assets of the Company, the present value of future cash-flows of the
Company, the market value of stock or equity interests in similar corporations
which can be readily determined through objective means (such as through trading
prices on an established securities market or an amount paid in an arm’s length
private transaction), and other relevant factors such as control premiums or
discounts for lack of marketability. For purposes of the foregoing sentence, a
valuation prepared in accordance with any of the methods set forth in
Section 1.409A-1(b)(5)(iv)(B)(2) of the Treasury Regulations, consistently used,
shall rebuttably be presumed to result in a reasonable valuation. This paragraph
is intended to comply with the definition of “fair market value” contained in
Section 1.409A-1(b)(5)(iv) of the Treasury Regulations, and should be
interpreted consistently therewith.

7. Option Duration. Subject to earlier termination as provided in Sections 9 and
10, each Option shall expire on the date specified by the Board or Committee,
but not more than:

(a) 10 years from the date of grant in the case of NSOs;

(b) 10 years from the date of grant in the case of ISOs generally; and

(c) five years from the date of grant in the case of ISOs granted to an employee
owning stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any Related Corporation.

 

Subject to earlier termination as provided in Sections 9 and 10, the term of
each ISO shall be the term set forth in the original instrument granting such
ISO, except with respect to any part of such ISO that is converted into an NSO
pursuant to Section 17.

8. Exercise of Options. Subject to the provisions of Section 9 through
Section 12 of the Plan, each Option granted under the Plan shall be exercisable
as follows:

(a) the Option shall either be fully exercisable on the date of grant or shall
become exercisable thereafter in such installments as the Board or Committee may
specify;

(b) once an installment becomes exercisable it shall remain exercisable until
expiration or termination of the Option, unless otherwise specified by the Board
or Committee;

(c) each Option or installment may be exercised at any time or from time to
time, in whole or in part, for up to the total number of shares with respect to
which it is then exercisable; and

(d) the Board or Committee shall have the right to accelerate the date of
exercise of any installment of any Option, provided that the Board or Committee
shall not accelerate the exercise date of any installment of any ISO granted to
any employee (and not previously converted into an NSO pursuant to Section 17)
without the prior consent of such employee if such acceleration would violate
the annual vesting limitation contained in Section 422 of the Code, as described
in Section 6(c).

Notwithstanding anything to the contrary in this Agreement, any Option with an
exercise price less than the Fair Market Value of Common Stock on the date of
grant of such Option must be exercised no later than March 15th of the year
following the calendar year in which the Option vests.

9. Termination of Employment. If a grantee ceases to be employed by the Company
and all Related Corporations other than by reason of death or disability as
defined in Section 10, unless otherwise specified in the instrument granting
such Stock Right, the grantee shall have the continued right to exercise any
Stock Right held by him or her, to the extent of the number of shares with
respect to which he or she could have exercised it on the date of termination
until the Stock Right’s specified expiration date; provided, however, in the
event the grantee exercises any ISO after the date that is three months
following the date of termination of employment, such ISO will automatically be
converted into an NSO subject to the terms of the Plan. Employment shall be
considered as continuing uninterrupted during any bona fide leave of absence
(such as those attributable to illness, military obligations or governmental
service) provided that the period of such leave does not exceed 90 days or, if
longer, any period during which such grantee’s right to reemployment with the
Company is guaranteed by statute or by contract. A bona fide leave of absence
with the

4

--------------------------------------------------------------------------------

 

written approval of the Company shall not be considered an interruption of
employment under the Plan, provided that such written approval contractually
obligates the Company or any Related Corporation to continue the employment of
the grantee after the approved period of absence; and provided that the
foregoing approval requirement shall not apply to a leave of absence guaranteed
by statute or contract. ISOs granted under the Plan shall not be affected by any
change of employment within or among the Company and Related Corporations, so
long as the optionee continues to be an employee of the Company or any Related
Corporation.

For purposes of this Plan, a change in status from employee to a consultant, or
from a consultant to employee, will not constitute a termination of employment,
provided that a change in status from an employee to consultant may cause an ISO
to become an NSO under the Code.

NOTHING IN THE PLAN SHALL BE DEEMED TO GIVE ANY GRANTEE OF ANY STOCK RIGHT THE
RIGHT TO BE RETAINED IN EMPLOYMENT OR OTHER SERVICE BY THE COMPANY OR ANY
RELATED CORPORATION FOR ANY PERIOD OF TIME OR TO AFFECT THE AT-WILL NATURE OF
ANY EMPLOYEE’S EMPLOYMENT.

 

10. Death; Disability.

(a) If a grantee ceases to be employed by the Company and all Related
Corporations by reason of death, or if a grantee dies within three months of the
date his or her employment or other affiliation with the Company has been
terminated, any Stock Right held by him or her may be exercised to the extent of
the number of shares with respect to which he or she could have exercised said
Stock Right on the date of death, by his or her estate, personal representative
or beneficiary who has acquired the Stock Right by will or by the laws of
descent and distribution (the “Successor Grantee”), unless otherwise specified
in the instrument granting such Stock Right, prior to the earlier of (i) one
year after the date of termination or (ii) the Stock Right’s specified
expiration date; provided, however, that a Successor Grantee shall be entitled
to ISO treatment under Section 421 of the Code only if the deceased optionee
would have been entitled to like treatment had he or she exercised such Option
on the date of his or her death; and provided further in the event the Successor
Grantee exercises an ISO after the date that is one year following the date of
termination by reason of death, such ISO will automatically be converted into a
NSO subject to the terms of the Plan.

(b) If a grantee ceases to be employed by the Company and all Related
Corporations by reason of disability, he or she shall continue to have the right
to exercise any Stock Right held by him or her on the date of termination until,
unless otherwise specified in the instrument granting such Stock Right, the
earlier of (i) one year after the date of termination or (ii) the Stock Right’s
specified expiration date; provided, however, in the event the grantee exercises
an ISO after the date that is one year following the date of termination by
reason of disability, such ISO will automatically be converted into a NSO
subject to the terms of the Plan. For the purposes of the Plan, the term
“disability” shall mean “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

(c) The provisions of subsections (a) and (b) of this Section 10 regarding the
exercise period of a Stock Right may be waived, extended or further limited, in
the discretion of the Board or Committee, in an instrument granting a Stock
Right that is not an ISO.

11. Transferability and Assignability of Stock Rights.

(a) Unless approved by the Committee, no ISO granted under this Plan shall be
assignable or otherwise transferable by the optionee except by will or by the
laws of descent and distribution. An ISO may be exercised during the lifetime of
the optionee only by the optionee.

(b) Unless approved by the Committee, no NSO, Purchase Right or SAR may be
transferable by the grantee except (i) to the grantee’s family members or
(ii) by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder. For purposes
of the Plan, a grantee’s “family members” shall be deemed to consist of his or
her spouse, parents, children, grandparents, grandchildren and any trusts
created for the benefit of such individuals. A family member to whom any such
Stock Right has been transferred pursuant to this Section 11(b) shall be
hereinafter referred to as a “Permitted Transferee”. A Stock Right shall be
transferred to a Permitted Transferee in accordance with the foregoing
provisions, and subject to all the provisions of the Stock Right Agreement and
this Plan, by the execution by the grantee and the transferee of an assignment
in writing in such form approved by the Board or the Committee. The Company
shall not be required to recognize the rights of a Permitted Transferee until
such time as it receives a copy of the assignment from the grantee.

12. Terms and Conditions of Stock Rights. Stock Rights shall be evidenced by
instruments (which need not be identical) in such forms as the Board or
Committee may from time to time approve. Such instruments shall conform to the
terms and conditions set forth in Sections 6 through 11 and Section 15 hereof
and may contain such other provisions as the Board or Committee deems advisable
that are not inconsistent with the Plan, including restrictions (or other
conditions deemed by the Board or Committee to be in the best interests of the
Company) applicable to the exercise of Options or to shares of Common Stock
issuable upon exercise of Options. In granting any NSO, the Board or Committee
may specify that such NSO shall be subject to the restrictions set forth herein

5

--------------------------------------------------------------------------------

 

with respect to ISOs, or to such other termination and cancellation provisions
as the Board or Committee may determine. The Board or Committee may from time to
time confer authority and responsibility on one or more of its own members
and/or one or more officers of the Company to execute and deliver such
instruments. The proper officers of the Company are authorized and directed to
take any and all action necessary or advisable from time to time to carry out
the terms of such instruments.

13. Adjustments. Upon the occurrence of any of the following events, the rights
of a recipient of a Stock Right granted hereunder shall be adjusted as
hereinafter provided, unless otherwise provided in the written agreement between
the recipient and the Company relating to such Stock Right.

(a) If the shares of Common Stock shall be subdivided or combined into a greater
or smaller number of shares or if the Company shall issue shares of Common Stock
as a stock dividend on its outstanding Common Stock, the number of shares of
Common Stock deliverable upon the exercise of outstanding Stock Rights shall be
appropriately increased or decreased proportionately, and appropriate
adjustments shall be made in the purchase price (if any) per share to reflect
such subdivision, combination or stock dividend.

(b) If the Company is to be consolidated with or acquired by another entity in a
merger, sale of all or substantially all of the Company’s assets or otherwise
(an “Acquisition”), unless otherwise provided by the Board or Committee, in its
sole discretion, the Board or Committee or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”) shall,
as to outstanding Stock Rights, make appropriate provision for the continuation
of such Stock Rights by either assumption of such Stock Rights or by
substitution of such Stock Rights with an equivalent award. For Stock Rights
that are so assumed or substituted, in the event of a termination of grantee’s
employment or consulting relationship by the Company or its successor other than
For Cause (as defined below) or by grantee for Good Reason (as defined below)
within 60 days prior to and 180 days after an Acquisition, all Stock Rights held
by such grantee shall become vested and immediately and fully exercisable and
all forfeiture restrictions shall be waived. If the Board, the Committee, or the
Successor Board does not make appropriate provisions for the continuation of
such Stock Rights by either assumption or substitution, unless otherwise
provided by the Board or Committee in its sole discretion, Stock Rights shall
become vested and fully and immediately exercisable and all forfeiture
restrictions shall be waived and all Stock Rights not exercised at the time of
the closing of such Acquisition shall terminate notwithstanding anything to the
contrary in Section 9 hereof.

For purposes of this Plan, “For Cause” shall mean the termination of a grantee’s
status as an employee, a director or consultant (as applicable) for any of the
following reasons, as determined by the Committee in its sole discretion;
provided, that, with respect to an employee that is party to an agreement with
the Company where a termination for cause is defined in such agreement, the
definition in such agreement shall govern the determination under this
Section 13: (i) a grantee who is a consultant and who commits a material breach
of any consulting, noncompetition, confidentiality or similar agreement with the
Company or a subsidiary, as determined under such agreement; (ii) a grantee who
is an employee or a consultant and who is convicted (including a trial, plea of
guilty or plea of nolo contendere) for committing an act of fraud, embezzlement,
theft, or other act constituting a felony; (iii) a grantee who is an employee or
a consultant and who willfully engages in gross misconduct or willfully violates
a Company or a subsidiary policy in any material respect; or (iv) a grantee who
is a Company employee and who commits a material breach of any noncompetition,
confidentiality or similar agreement with the Company or a subsidiary, as
determined under such agreement.

For purposes of this Plan, a termination for “Good Reason” shall mean the
resignation of an employee within 30 days after the following actions:
(i) without the express written consent of employee, the Company assigns duties
which are materially inconsistent with employee’s position, duties and status;
(ii) any action by the Company which results in a material diminution in the
position, duties or status of employee or any transfer or proposed transfer of
employee for any extended period to a location more than 35 miles away from such
employees’ principal place of employment, except for a transfer or proposed
transfer for strategic reallocations of the personnel reporting to employee; or
(iii) the Company reduces the base annual salary of employee, as the same may
hereafter be increased from time to time.

 

(c) In the event of a transaction, including without limitation, a
recapitalization or reorganization of the Company (other than a transaction
described in subsection (b) above) pursuant to which securities of the Company
or of another corporation are issued with respect to the outstanding shares of
Common Stock, an optionee or grantee upon exercising a Stock Right shall be
entitled to receive for the purchase price paid upon such exercise the
securities he or she would have received if he or she had exercised the Stock
Right immediately prior to such recapitalization or reorganization.

(d) In the event of the proposed dissolution or liquidation of the Company, each
Stock Right will terminate immediately prior to the consummation of such
proposed action or at such other time and subject to such other conditions as
shall be determined by the Board or Committee.

6

--------------------------------------------------------------------------------

 

(e) Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Right. No adjustments shall be
made for dividends paid in cash or in property other than Common Stock of the
Company.

(f) No fractional shares shall be issued under the Plan and any optionee who
would otherwise be entitled to receive a fraction of a share upon exercise of a
Stock Right shall receive from the Company cash in lieu of such fractional
shares in an amount equal to the Fair Market Value of such fractional shares, as
determined in the sole discretion of the Board or Committee.

(g) Upon the happening of any of the foregoing events described in subsections
(a), (b) or (c) above, the class and aggregate number of shares set forth in
Section 4 hereof that are subject to Stock Rights that previously have been or
subsequently may be granted under the Plan shall also be appropriately adjusted
to reflect the events described. The Board or Committee or the Successor Board
shall determine the specific adjustments to be made under this Section 13 and,
subject to Section 2, its determination shall be conclusive.

14. Means of Exercising Stock Rights.

(a) Except as otherwise provided in this Plan or the instrument evidencing the
Stock Right, a Stock Right (or any part or installment thereof) shall be
exercised by giving written notice to the Company at its principal office
address to the attention of its President. Such notice shall identify the Stock
Right being exercised and specify the number of shares as to which such Stock
Right is being exercised, accompanied by full payment of the exercise price
therefor, if any, payable as follows (a) in United States dollars in cash or by
check, (b) at the discretion of the Board or Committee, by delivery of the
grantee’s personal recourse note bearing interest payable not less than annually
at a market rate that is no less than 100% of the lowest applicable Federal
rate, as defined in Section 1274(d) of the Code, (c) at the discretion of the
Board or Committee, through the surrender of shares of Common Stock then
issuable upon exercise of the Stock Right having a Fair Market Value on the date
of exercise equal to the aggregate exercise price of the Stock Right and/or any
related withholding tax obligations, (d) at the discretion of the Board or the
Committee, through the delivery of already-owned shares of Common Stock having a
Fair Market Value on the date of exercise equal to the aggregate exercise price
of the Stock Right and/or any related withholding tax obligations, (e) at the
discretion of the Board or Committee, delivery of a notice that the grantee has
placed a market sell order with a broker with respect to shares of Common Stock
then issuable upon exercise of the Stock Right and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Stock Right exercise price, provided that payment
of such proceeds is then made to the Company upon settlement of the sale, or
(f) at the discretion of the Board or Committee, by any combination of (a), (b,
(c), (d) or (e), or such other consideration and method of payment for the
issuance of shares to the extent permitted by applicable law or the Plan. If the
Board or Committee exercises its discretion to permit payment of the exercise
price of an ISO by means of the methods set forth in clauses (b), (c), (d),
(e) or (f) of the preceding sentence, the term of exercise shall be evidenced by
the terms set forth in the written agreement evidencing the grant of the Stock
Right. The shares of Common Stock delivered by a grantee pursuant to clause
(d) above must have been held by grantee for a period of not less than one year
prior to the exercise of the Stock Right, unless otherwise determined by the
Board or the Committee. The holder of a Stock Right shall not have the rights of
a stockholder with respect to the shares covered by the Stock Right until the
date of issuance of a stock certificate for such shares. Except as expressly
provided above in Section 13 with respect to changes in capitalization and stock
dividends, no adjustment shall be made for dividends or similar rights for which
the record date is before the date such stock certificate is issued.

(b) The Company shall not be required to issue or deliver any certificate for
shares of Common Stock issued upon the exercise of any Stock Right granted
hereunder or any portion thereof, prior to fulfillment of all of the following
conditions:

(i) the admission of such shares to listing on all stock exchanges on which the
Common Stock is listed, if any;

(ii) the completion of any registration or other qualification of such shares
which the Board or Committee shall deem necessary or advisable under any federal
or state law or under the rulings or regulations of the United States Securities
and Exchange Commission (the “SEC”) or any other governmental regulatory body,
or the determination by the Company, with the advice of legal counsel, that
exemptions are available from such registration and qualification;

(iii) the obtaining of any approval or other clearance from any federal or state
governmental agency or body which the Board or Committee shall determine to be
necessary or advisable; and

(iv) the lapse of such reasonable period of time following the exercise of the
Option as the Board or Committee from time to time may establish for reasons of
administrative convenience.

Stock certificates issued and delivered to grantees shall bear such restrictive
legends as the Company shall deem necessary or advisable pursuant to applicable
federal and state securities laws. The inability of the Company to obtain
approval from any

7

--------------------------------------------------------------------------------

 

regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Common Stock pursuant to Stock Rights shall
relieve the Company of any liability whit respect to the non-issuance or sale of
the Common Stock as to which such approval shall not have been obtained. The
Company shall, however, use its commercially reasonable efforts to obtain all
such approvals.

15. Stock Appreciation Rights. An SAR may be granted (a) with respect to any
Option granted under this Plan, either concurrently with the grant of such
Option or at such later time as determined by the Committee (as to all or any
portion of the shares of Common Stock subject to the Option), or (b) alone,
without reference to any related Option. Each SAR granted by the Committee under
this Plan shall be subject to the following terms and conditions. Each SAR
granted to any participant shall relate to such number of shares of Common Stock
as shall be determined by the Committee, subject to adjustment as provided in
Section 13. In the case of an SAR granted with respect to an Option, the number
of shares of Common Stock to which the SAR pertains shall be reduced in the same
proportion that the holder of the Option exercises the related Option. The
exercise price of an SAR will be determined by the Committee, in its discretion,
at the date of grant but may not be less than 100% of the Fair Market Value of
the shares of Common Stock subject thereto on the date of grant. Subject to the
right of the Committee to deliver cash in lieu of shares of Common Stock (which,
as it pertains to officers and directors of the Company, shall comply with all
requirements of the Exchange Act), the number of shares of Common Stock which
shall be issuable upon the exercise of an SAR shall be determined by dividing:

(a) the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the “appreciation” shall be the amount by which the Fair Market Value of the
shares of Common Stock subject to the SAR on the exercise date exceeds (1) in
the case of an SAR related to an Option, the exercise price of the shares of
Common Stock under the Option or (2) in the case of an SAR granted alone,
without reference to a related Option, an amount which shall be determined by
the Committee at the time of grant, subject to adjustment under Section 13); by

(b) the Fair Market Value of a share of Common Stock on the exercise date.

 

In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise. The exercise of an
SAR related to an Option shall be permitted only to the extent that the Option
is exercisable under Section 8 on the date of surrender. Any ISO surrendered
pursuant to the provisions of this Section 15 shall be deemed to have been
converted into a NSO immediately prior to such surrender.

16. Term and Amendment of Plan. This Plan was initially adopted by the Board on
January 31, 2012 and was approved by the stockholders of the Company on
November 8, 2012. The Board adopted an amendment to the Plan on August 26, 2013,
which amendment was approved by the stockholders of the Company on September 13,
2013. The Board adopted Appendix A to this Plan on April 7, 2014, which Appendix
A was approved by the stockholders of the Company on June 7, 2014. The Board
approved the Amended and Restated Plan on March 23, 2017 (the “Effective Date”).
The Plan shall continue in effect for a term of ten (10) years from the
Effective Date unless sooner terminated, subject to the approval of the Amended
and Restated Plan by the stockholders of the Company within twelve (12) months
before or after the Effective Date. The expiration of the Plan will not have the
effect of terminating any Stock Rights outstanding on such date, except as
otherwise provided in the instrument granting such Stock Right. The Board may at
any time amend, suspend or terminate the Plan in any respect at any time,
subject to any approvals required under the Applicable Laws or any applicable
securities exchange listing requirements, except that it may not, without the
approval of the stockholders obtained within twelve (12) months before or after
the Board adopts a resolution authorizing any of the following actions, do any
of the following:

(a) increase the total number of shares that may be issued under the Plan
(except by adjustment pursuant to Section 13);

(b) modify the provisions of Section 3 regarding eligibility for grants of ISOs;

(c) modify the provisions of Section 6(b) regarding the exercise price at which
shares may be offered pursuant to ISOs (except by adjustment pursuant to
Section 13);

(d) extend the expiration date of the Plan; or

8

--------------------------------------------------------------------------------

 

(e) except as provided in Section 13 (including, without limitation, by reason
of any stock dividend, stock split, recapitalization, reorganization, merger,
consolidation, or exchange of shares), amend a Stock Right granted under the
Plan to reduce its exercise price per share, cancel and regrant a Stock Right
with a lower exercise price per share than the original price per share of the
cancelled Stock Right, or cancel any Stock Right in exchange for cash or the
grant of replacement Stock Right with an exercise price that is less than the
exercise price of the original Stock Right, essentially having the effect of a
repricing.

Except as provided in Section 13(b) and this Section 16, in no event may action
of the Board or stockholders adversely alter or impair the rights of a grantee,
without his or her consent, under any Stock Right previously granted.

17. Conversion of ISOs into NSOs; Termination of ISOs. The Board or Committee,
with the consent of any optionee, may in its discretion take such actions as may
be necessary to convert an optionee’s ISOs (or any installments or portions of
installments thereof) that have not been exercised on the date of conversion
into NSOs at any time prior to the expiration of such ISOs. These actions may
include, but not be limited to, accelerating the exercisability, extending the
exercise period or reducing the exercise price of the appropriate installments
of optionee’s Options. At the time of such conversion, the Board or Committee
(with the consent of the optionee) may impose these conditions on the exercise
of the resulting NSOs as the Board or Committee in its discretion may determine,
provided that the conditions shall not be inconsistent with the Plan. Nothing in
the Plan shall be deemed to give any optionee the right to have such optionee’s
ISOs converted into NSOs, and no conversion shall occur until and unless the
Board or Committee takes appropriate action. The Board or Committee, with the
consent of the optionee, may also terminate any portion of any ISO that has not
been exercised at the time of termination.

18. Governmental Regulation. The Company’s obligation to sell and deliver shares
of the Common Stock under the Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such shares.

19. Withholding of Additional Income Taxes.

(a) Upon the exercise of an NSO or SAR, the grant of a Stock Bonus or Purchase
Right for less than the Fair Market Value of the Common Stock, the making of a
Disqualifying Disposition (as defined in Section 20), or the vesting of
restricted Common Stock acquired on the exercise of a Stock Right hereunder, the
Company, in accordance with Section 3402(a) of the Code and any applicable state
statute or regulation, may require the optionee, Stock Bonus or SAR recipient or
purchaser to pay to the Company additional withholding taxes in respect of the
amount that is considered compensation includable in such person’s gross income.
With respect to (a) the exercise of an Option, (b) the grant of a Stock Bonus,
(c) the grant of a Purchase Right of Common Stock for less than its Fair Market
Value, (d) the vesting of restricted Common Stock acquired by exercising a Stock
Right, or (e) the exercise of an SAR, the Committee in its discretion may
condition such event on the payment by the optionee, Stock Bonus recipient or
purchaser of any such additional withholding taxes.

(b) At the sole and absolute discretion of the Committee, the holder of Stock
Rights may pay all or any part of the total estimated federal and state income
tax liability arising out of the exercise or receipt of such Stock Rights, the
making of a Disqualifying Disposition, or the vesting of restricted Common Stock
acquired on the exercise of a Stock Right hereunder (each of the foregoing, a
“Tax Event”) by tendering already-owned shares of Common Stock or (except in the
case of a Disqualifying Disposition) by directing the Company to withhold shares
of Common Stock otherwise to be transferred to the holder of such Stock Rights
as a result of the exercise or receipt thereof in an amount equal to the
estimated federal, state, and local income and payroll tax liability arising out
of such event, provided that no more shares may be withheld than are necessary
to satisfy the maximum federal, state, and local income and payroll tax
withholding obligation with respect to the exercise of Stock Rights (or such
lesser amount as may be necessary to avoid classification of the Stock Right as
a liability for financial accounting purposes). In such event, the holder of
Stock Rights must, however, notify the Committee of his or her desire to pay all
or any part of the total estimated federal, state, and local income and payroll
tax liability arising out of a Tax Event by tendering already-owned shares of
Common Stock or having shares of Common Stock withheld prior to the date that
the amount of federal, state, and local income and payroll tax to be withheld is
to be determined. For purposes of this Section 19(b), shares of Common Stock
shall be valued at their Fair Market Value on the date that the amount of the
tax withholdings is to be determined.

20. Notice to Company of Disqualifying Disposition. Each employee who receives
an ISO must agree to notify the Company in writing immediately after the
employee makes a Disqualifying Disposition (as defined below) of any Common
Stock acquired pursuant to the exercise of an ISO. A “Disqualifying Disposition”
is any disposition (including any sale) of such Common Stock before either
(a) two years after the date the employee was granted the ISO, or (b) one year
after the date the employee acquired Common Stock by exercising the ISO. If the
employee has died before such stock is sold, these holding period requirements
do not apply and no Disqualifying Disposition can occur thereafter.

9

--------------------------------------------------------------------------------

 

21. Electronic Delivery. The Board may, in its sole discretion, decide to
deliver any documents related to any Stock Rights granted under the Plan through
an online or electronic system established and maintained by the Company or
another third party designated by the Company or to request a recipient’s
consent to participate in the Plan by electronic means. Each recipient of
securities hereunder consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, and such consent shall remain in effect throughout recipient’s term
of employment or service with the Company and thereafter until withdrawn in
writing by recipient.

22. Data Privacy. The Board may, in its sole discretion, decide to collect, use
and transfer, in electronic or other form, personal data as described in this
Plan or any Stock Right for the exclusive purpose of implementing, administering
and managing participation in the Plan. Each recipient of securities hereunder
acknowledges that the Company holds certain personal information about the
recipient, including, but not limited to, name, home address and telephone
number, date of birth, social security number or other identification number,
salary, nationality, job title, details of all Stock Rights awarded, cancelled,
exercised, vested or unvested, for the purpose of implementing, administering
and managing the Plan (the “Data”). Each recipient of securities hereunder
further acknowledges that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan and that these
third parties may be located in jurisdictions that may have different data
privacy laws and protections, and recipient authorizes such third parties to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the recipient or the Company may elect to deposit
any shares of Common Stock acquired upon any Stock Right.

23. Governing Law; Construction. The validity and construction of the Plan and
the instruments evidencing Stock Rights shall be governed by the laws of the
State of South Carolina. In construing this Plan, the singular shall include the
plural and the masculine gender shall include the feminine and neuter, unless
the context otherwise requires.

24. Lock-up Agreement. Each recipient of securities hereunder agrees, in
connection with the first registration with the United States Securities and
Exchange Commission under the Securities Act of 1933, as amended, of the public
sale of the Company’s Common Stock, not to sell, make any short sale of, loan,
grant any option for the purchase of or otherwise dispose of any securities of
the Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as the Company or the underwriters, as the case may be, shall
specify. Each such recipient agrees that the Company may instruct its transfer
agent to place stop-transfer notations in its records to enforce this
Section 22. Each such recipient agrees to execute a form of agreement reflecting
the foregoing restrictions as requested by the underwriters managing such
offering.

 

10

--------------------------------------------------------------------------------

 

Appendix A

Additional Provisions Applicable to

Restricted Stock and Restricted Stock Unit Awards

This Appendix A to the BENEFITFOCUS, INC. AMENDED AND RESTATED 2012 STOCK PLAN
(the “Stock Plan”) establishes authority and procedures for granting and
administering Stock Rights as defined in the Stock Plan that are Restricted
Stock or Restricted Stock Units, as defined below.

1. Coordination with Stock Plan. Provisions of the Stock Plan and terms defined
in the Stock Plan (without regard to this Appendix) shall be applicable in this
Appendix, except to the extent that this Appendix specifically provides
otherwise.

2. Effective Date. This Appendix A was initially adopted by the Board on
April 7, 2014 and by the stockholders of the Company on June 7, 2014. The Board
approved the Stock Plan, including Appendix A, on March 23, 2017 (the “Effective
Date”) and it shall continue in effect for a term of ten (10) years from the
Effective Date, subject to the approval of the stockholders of the Corporation
to meet the requirements of Section 162(m) of the Code and the regulations
thereunder. At the sole discretion of the Board or the Restricted Stock
Interests Committee (as defined below), in order to comply with the requirements
of Section 162(m) of the Code, the business measures set forth in Section 5
below that may be used for Performance Goals for awards that are intended to
qualify as performance-based compensation under Section 162(m) of the Code shall
be reapproved by the stockholders of the Corporation no later than the first
meeting of such stockholders that occurs in the fifth calendar year following
the calendar year in which such stockholders previously approved such business
measures for such purpose.

3. Definitions. “Restricted Stock” is a type of Stock Bonus. It is Common Stock
of the Company that may be subject to vesting based on service or performance of
goals. A “Restricted Stock Unit” or “RSU” is a type of Stock Bonus that may be
vested based on service or performance of goals. It is a unit that is converted
into one share of Common Stock of the Company at the time of payment. Restricted
Stock and RSUs are referred to collectively herein as “Restricted Stock
Interests”. “Restricted Stock Interest Target” means the maximum number of
Restricted Stock Interests that may be earned by an individual under an award.
“Restricted Stock Interests Committee” shall initially be the Compensation
Committee of the Company’s Board of Directors, which Compensation Committee
currently consists entirely of outside directors within the meaning of
Section 162(m) of the Code. In any event, the Restricted Stock Interests
Committee shall consist of at least two outside directors of the Company who are
also members of the Compensation Committee.

4. Administration of the Restricted Stock Interests. Awards of Restricted Stock
Interests for individuals shall be granted and administered by the Committee;
except that Awards to those employees who are covered employees within the
meaning of Section 162(m) of the Code (such individuals within the meaning of
Section 162(m) of the Code, a “Covered Employee”) shall be granted and
administered by the Restricted Stock Interests Committee. The Restricted Stock
Interests Committee shall adopt such rules as it may deem appropriate in order
to carry out the purpose of the Plan and shall have authority and discretion to
determine the terms and conditions of the awards granted to eligible Covered
Employees (each a “Participant”). All questions of interpretation,
administration, and application of the Plan as it relates to Covered Employees
shall be determined by a majority of the members of the Restricted Stock
Interests Committee then in office, except that the Restricted Stock Interests
Committee may authorize any one or more of its members, or any officer of the
Company, to execute and deliver documents on behalf of the Restricted Stock
Interests Committee. The determination of such majority shall be final and
binding in all matters relating to the Plan.

5. Terms of Awards. No later than 90 days after the commencement of each fiscal
year of the Company, the Restricted Stock Interests Committee shall establish
for each Covered Employee who is a Participant to whom an award of Restricted
Stock Interests is granted (i) Performance Goals (“Performance Goals”) for such
fiscal year or such fiscal year and subsequent years (each, as set by the
Restricted Stock Interests Committee, a “Performance Period”) and (ii) the
Restricted Stock Interest Target that corresponds to the Performance Goals.

 

The Performance Goals upon which the payment or vesting of an award for a
Covered Employee may be based shall be limited to the following business
measures, which may be applied with respect to the Company, any business unit,
or, if applicable, any Participant, and which may be measured on an absolute or
relative to a peer-group or other market measure basis:

 

•

corporate operating profit;

 

•

business unit operating profit;

 

•

revenue;

 

•

net revenue;

 

•

new business authorizations;

11

--------------------------------------------------------------------------------

 

 

•

backlog;

 

•

customer cancellation rate;

 

•

total shareholder return;

 

•

stock price increase;

 

•

return on equity;

 

•

return on capital;

 

•

earnings per share;

 

•

gross profit;

 

•

adjusted gross profit (profit before depreciation and amortization expense, as
well as stock-based compensation expense);

 

•

EBIT (earnings before interest and taxes);

 

•

EBITDA (earnings before interest, taxes, depreciation and amortization);

 

•

adjusted EBITDA (earnings before net interest and other expense, taxes, and
depreciation and amortization expense, adjusted to eliminate stock-based
compensation expense and expense related to the impairment of goodwill);

 

•

ongoing earnings;

 

•

cash flow (including operating cash flow, free cash flow, discounted cash flow
return on investment, and cash flow in excess of costs of capital);

 

•

EVA (economic value added);

 

•

economic profit (net operating profit after tax, less a cost of capital charge);

 

•

SVA (shareholder value added);

 

•

net income (minimum);

 

•

net loss (maximum);

 

•

operating income;

 

•

pre-tax profit margin;

 

•

performance against business plan;

 

•

customer service;

 

•

corporate governance quotient or rating;

 

 

•

market share;

 

•

employee satisfaction;

 

•

safety;

 

•

employee engagement;

 

•

supplier diversity;

 

•

workforce diversity;

 

•

operating margins;

 

•

credit rating;

 

•

dividend payments;

 

•

expenses;

 

•

retained earnings;

 

•

completion of acquisitions, divestitures and corporate restructurings;

 

•

construction projects;

12

--------------------------------------------------------------------------------

 

 

•

new technology, service or product development;

 

•

environmental efforts; and

 

•

individual goals based on objective business criteria underlying the goals
listed above and which pertain to individual effort as to achievement of those
goals or to one or more business criteria in the areas of litigation, human
resources, information services, production, support services, facility
development, government relations, market share or management.

Alternatively, the Restricted Stock Interests Committee may grant Restricted
Stock Interests that are not conditioned upon the performance of a Performance
Goal to Participants who are Covered Employees if the award is not intended to
qualify as performance-based compensation under Section 162(m) of the Code.

6. Limitation on Awards. The aggregate number of Restricted Stock Interests
granted in awards to any Participant for any Performance Period shall not exceed
1,000,000. The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization pursuant to
Section 13 of the Plan.

7. Determination of Award. The Restricted Stock Interests Committee shall,
promptly after the date on which the necessary financial or other information
for a particular Performance Period becomes available, certify in writing
whether any Performance Goal for a Covered Employee has been achieved, and, if
so, the highest Performance Goal that has been achieved, all in the manner
required by Section 162(m) of the Code. If any Performance Goal has been
achieved, the awards, determined for each Participant with reference to the
Restricted Stock Interest Target that corresponds to the highest Performance
Goal achieved, for such Performance Period shall have been earned except that
the Restricted Stock Interests Committee may, in its sole discretion, reduce the
amount of any award to reflect the Restricted Stock Interests Committee’s
assessment of the Participant’s individual performance, or for any other reason.
Such awards of RSUs shall be payable with shares of Common Stock of the Company
by March 31 of the calendar year following the calendar year in which the
Performance Period ends. Such awards of Restricted Stock shall become vested as
of the end of the Performance Period. In the event a Participant terminates
employment with the Company for any reason, including without limitation death
or disability, prior to the payment of an RSU award or the vesting of Restricted
Stock, the Participant shall not be entitled to payment or vesting of the award,
unless otherwise determined by the Restricted Stock Interests Committee in its
sole discretion. However, Participants in the United States on an approved
military leave of absence or a Family Medical Leave of Absence on the payment
date for an award shall be eligible to receive the award.

 

8. Compliance with Code Section 409A. The intent of this Appendix is that
payments of awards will be exempt from or comply with Section 409A of the Code,
as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, in this connection, the Appendix shall be
interpreted to be exempt or in compliance with Section 409A.

9. Termination and Amendment. This Appendix shall continue in effect until
terminated by the Board or the Restricted Stock Interests Committee. The
Restricted Stock Interests Committee may at any time amend or otherwise modify
the Appendix in such respects as it deems advisable; provided, however, no such
amendment or modification may be effective without Board approval or Company
stockholder approval if such approval is necessary to comply with the
requirements for qualified performance-based compensation under Section 162(m)
of the Code.

 

 

13